566 N.W.2d 26 (1997)
223 Mich. App. 48
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Steven Paul VALECK, Defendant-Appellee.
Docket No. 192904.
Court of Appeals of Michigan.
Submitted April 1, 1997, at Lansing.
Decided April 18, 1997, at 9:10 a.m.
Released for Publication July 16, 1997.
*27 Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Richard Thompson, Prosecuting Attorney, Joyce F. Todd, Chief Appellate Division, and J. Benjamin Dolan, Assistant Prosecuting Attorney, for the People.
Before SAAD, P.J., and NEFF and JANSEN, JJ.
NEFF, Judge.
The prosecution appeals by leave granted from a district court discovery order allowing defendant to inspect the Datamaster breath test instrument that had been used by the Walled Lake Police Department to test the defendant's blood alcohol level. We reverse and remand.

I
Defendant was charged with operating a motor vehicle while under the influence of intoxicating liquor while having an unlawful blood alcohol level, M.C.L. § 257.625(1); M.S.A.§ 9.2325(1).[1] Defendant filed a motion in the district court requesting inspection and testing of the Datamaster infraredbased chemical breath test instrument used to measure his blood alcohol level when he was arrested. Defendant argued that he should be allowed to test the reliability of the instrument in order to refute the prosecutor's claim of intoxication. The district court granted defendant's motion.

II
A trial court may grant a motion for discovery on two different grounds. First, MCR 6.201 makes certain discovery mandatory. People v. Laws, 218 Mich.App. 447, 454-455, 554 N.W.2d 586 (1996). Second, in a criminal case, a trial court has the discretion to grant additional discovery. People v. Johnson, 168 Mich.App. 581, 584, 425 N.W.2d 187 (1988). Because the district court did not indicate on which ground it was relying in granting defendant's motion, we will review both.

A
The construction of court rules is a question of law that this Court reviews de novo for error. Bruwer v. Oaks (On Remand), 218 Mich.App. 392, 397, 554 N.W.2d 345 (1996). "If the language of the court rule is clear, this Court should apply it as written." Id. The pertinent section of MCR 6.201 reads as follows:
(A) Mandatory Disclosure. In addition to disclosures required by provisions of law other than M.C.L. § 767.94a; M.S.A. § 28.1023(194a), a party upon request must provide all other parties:

* * * * * *
(6) a description of and an opportunity to inspect any tangible physical evidence that the party intends to introduce at trial. On good cause shown, the court may order that a party be given the opportunity to test without destruction such tangible physical evidence.
This rule did not entitle defendant to inspect the Datamaster. The instrument itself is not "tangible physical evidence" within the plain meaning of that term. The physical evidence here was defendant's breath, not the instrument used to test it. Thus, MCR 6.201 does not provide a proper ground for the district court's discovery order.

B
Next, we must address whether the discovery order was a proper exercise of the district court's discretion. This Court reviews the grant of a discovery motion for an abuse of discretion. People v. Lemcool (After Remand), 445 Mich. 491, 497, 518 N.W.2d 437 (1994); Laws, supra at 454-455, 554 N.W.2d 586. In the present case, we find that the district court's order does not further the purposes of discovery and thus conclude that it represents an abuse of discretion.
The Michigan Supreme Court has addressed the role of discovery in criminal trials:
The legal concept of a criminal trial has changed considerably in modern times. It *28 is seen less as an arena where 2 lawyer gladiators duel with the accused's fate hanging on the outcome and more as an inquiry primarily directed toward the fair ascertainment of truth. The purpose of broad discovery is to promote the fullest possible presentations of the facts, minimize opportunities for falsification of evidence, and eliminate vestiges of trial by combat. These developments are entirely consonant with the growing realization that disclosure, rather than suppression, of relevant materials ordinarily promotes the proper administration of criminal justice. [People v. Wimberly, 384 Mich. 62, 66, 179 N.W.2d 623 (1970) (citations and internal quotation marks omitted).]
Here, nothing was hidden from defendant. He was obviously aware of his breath test results and the fact that the prosecution intended to use those results against him. He was also aware of the type of instrument used to obtain those results and had already contacted an expert who was familiar with the workings of that instrument.
In addition, it is clear that defendant does not dispute the accuracy of the particular instrument used to test his breath sample. Instead, defendant challenges the reliability of all Datamaster chemical breath test instruments. Thus, defendant does not need access to the particular instrument used to test him. Defendant simply wants the prosecution to provide him with a Datamaster to examine. Under these circumstances, we conclude that the district court's discovery order does not further the purposes of discovery and was therefore an abuse of discretion.
Reversed and remanded for further proceedings consistent with this opinion. We do not retain jurisdiction.
NOTES
[1]  Defendant was also charged with possession of marijuana, M.C.L. § 333.7403(2)(d); M.S.A. § 14.15(7403)(2)(d). That charge is not relevant to this appeal.